Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on June 9, 2021.  Claims 1, 4-10, 13, and 15 have been amended; claims 2-3, 11-12, 16-17, and 24-29, canceled. No claim has been newly added. Claims 1, 4-10, and 23 have been withdrawn.  Accordingly, claims 13-15 and 18-22 are under consideration on the merit. 

Information Disclosure Statement
The Information Disclosure Statements filed 06/03/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements in English are fully considered by the examiner.  The foreign language references, are only considered to the extent where an English translation available or examiner understands that language.  A signed copy of form 1449 is enclosed herewith. 

Claim Rejections - 35 U.S.C. 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu et al (“Yu”, US 6159485 A, issued December 12, 2000).  

In addition, claim 13 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
Yu is directed to N-acetyl aldosamines, n-acetylamino acids and related n-acetyl compounds and their topical use (title).  Yu teaches that the generic structure or formula of N-acetylamino acids and related compounds which are topically beneficial for various cosmetic and dermatologic indications may be represented as follows:

    PNG
    media_image1.png
    124
    137
    media_image1.png
    Greyscale
 (col. 5, lines 21-35) and representative N-acetylamino acids and related compounds: N-acetyl-glycine, N-acetyl-alanine, N-acetyl-threonine, N-acetyl-tyrosine, N-acetyl-lysine, N-acetyl-arginine and N-acetyl-tryptophan (col. 5, lines 50-35, read on the limitation of compounds in the intent claims 13, 15, and 18-21).  Yu also teaches that  hat the topical compositions containing N-acetylamino acids find their use in alleviating or improving various cosmetic conditions and dermatological disorders including signs of aging, changes or inflammation (col. 1, lines 50-35, read on the limitation of the intent claim 14).  Yu further teaches that compositions comprising N-acetylamino acid or related N-acetyl compounds of the instant invention may be formulated as solution, gel, lotion, cream, ointment, shampoo, sprays, etc. (col. 5, lines 50-35, read on the limitation of the intent in claim 22).  
Regarding “for moisturizing skin or soothing skin” in claim 13 or “for preventing or improving atopy or pruritus” in claim 15 they are considered intended use. Claims 13 and 15 are directed to a composition.  Any prior art composition having the same ingredients would be relevant to the patentability of the instant claim, even if not intended as a cosmetic composition because “intent” is not an element of patentability of a composition.
In conclusion, Yu, by disclosing all the essential elements, anticipates claims 13-15, 18-22.  Yu renders claims 13-15, 18-22 prima facie obvious.   

CONCLUSION
	No claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617